DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s “Amendment” filed on 06/06/2022 has been considered.
Claims 1, 6-10, 12, 14-16, and 18-20 are amended. Claim 3 and 13 are canceled. Claims 21 and 22 are added. Claims 1-2, 4-12, and 14-22 remain pending in this application and an action on the merits follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-12, 14-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0282520 to Tapley et al, in view of U.S. Patent Application Publication No. 2009/0012704 to Franco et al.
With regard to claims 1, 10, and 16, Tapley discloses a system to optimize object presentation on user interfaces, comprising: 
a storage device (Fig. 2 and Fig. 10, paragraph 67, A "machine-readable storage medium); and 
a processor communicatively coupled to the storage device, wherein the processor executes application code instructions that are stored in the storage device to cause the system to (Fig. 2 and Fig. 10, paragraph 64, processor): 
receive a notification of selection of a user interface element on the user computing device requesting an optimized display of three or more selected objects, each of the three or more objects being associated with either a first location or a second location (Fig. 7, paragraphs 43-44, At 705, the method 700 can begin with the user profile module 510 receiving a list of items for purchase (e.g., a wish list). In an example, the user profile module 510 can access online wish lists maintained by a user within various shopping sites. The user profile module 510 can also interact with a mobile application to obtain a list of shopping items a user desires to purchase. In some examples, a user can maintain shopping lists within a mobile or desktop application that can be accessed upon request or activation of the prioritized shopping service);
determine a first optimized route between each of the three or more objects (paragraphs 17 and 47, the systems and methods for providing a prioritized local shopping service allow a user to use a location-aware mobile device to determine how best to prioritize shopping stops within a mall or around town to optimize time and ability to complete planned purchases. In an example, the prioritized local shopping service receives inputs from various sources to determine how busy different merchant locations are, levels of inventory, and optionally deals on desired items. The prioritized shopping service can use the input data to develop an optimized shopping plan and provide useful graphical displays regarding busyness and proposed route, among other things. The prioritized shopping plan view can include a list of items and associated merchant locations as well as directions for getting from one merchant location to the next.); 
determine a second optimized route between each of the three or more objects (paragraphs 17 and 47);
determine a first time to travel to the first location and complete the first optimized route within the first location; determine a second time to travel to the second location and complete the second optimized route within the second location; determine an optimized order to the first location and the second location to optimize arrival based at least in part on the first time and the second time (Fig. 8, paragraphs 17-18 and 44-45, In an example, the prioritized local shopping service receives inputs from various sources to determine how busy different merchant locations are, levels of inventory, and optionally deals on desired items. The prioritized shopping service can use the input data to develop an optimized shopping plan and provide useful graphical displays regarding busyness and proposed route, among other things. In an example, a network-based prioritized local shopping service can monitor various channels of information, such as user check-ins, geo-located tweets, store sites, security cameras, and local inventory, among other things. From the various inputs the network-based prioritized shopping service can determine a store's "busyness" (e.g., traffic level), sales/discounts, and inventory. The determined information can be used to create a sorted, prioritized list (e.g., route) for a user to follow to optimize shopping efficiency and effectiveness. Busyness data can include any information that provides some direct or indirect indication of how busy a certain location is at a particular time. In an example, the prioritized shopping service can enable crowd-sourcing of busyness data to receive updates directly from users of the service. In this example, a mobile application can be provided to users that allows for streamlined reporting of traffic levels at merchants. The mobile application or the prioritized shopping service can use location information obtained from the mobile device to correlate the traffic reports (busyness reports) to specific merchant locations. In a certain example, the mobile application can provide the user with a simple interface to rank busyness on a scale from 1 to 10. At 730, the method 700 can continue with the routing module 505 developing a shopping plan. In an example, the routing module 505 can use inventory data and hotspot information to develop an efficient shopping plan. The prioritized shopping system can be configured to more heavily weight speed or efficiency versus likelihood of obtaining all items on the list of items for purchase. For example, if the routing module 505 is prioritizing obtaining all items, then low inventory conditions may dictate the shopping plan developed. Alternatively, if efficiency is prioritized, then the routing module 505 may attempt to avoid hotspots (e.g., busy merchant locations) to minimize shopping time. At 735, the method 700 can conclude with the networked system 402 transmitting the shopping plan to a mobile device. Once on the mobile device, such as mobile device 115, a prioritized shopping application can use the mobile device's location tracking capabilities to provide prompts to follow the shopping route.); and 
render an optimized display on the user interface of the user computing device, the optimized display including an optimized route to the first location and the second location based on the optimized order and indicating at least one of the first optimized route or the second optimized route (Fig. 7, paragraphs 17-18, 39, and 42, In an example, a network-based prioritized local shopping service can monitor various channels of information, such as user check-ins, geo-located tweets, store sites, security cameras, and local inventory, among other things. From the various inputs the network-based prioritized shopping service can determine a store's "busyness" (e.g., traffic level), sales/discounts, and inventory. The determined information can be used to create a sorted, prioritized list (e.g., route) for a user to follow to optimize shopping efficiency and effectiveness. The mapping engine 520 can work with the routing module 505, location module 530, user-profile module 510, and merchant module 540 to map locations associated with the user, desired route, as well as merchant retail locations selling desired items. In certain examples, the mapping engine 520 can access mall layout maps, merchant location maps, and street maps, among others, to optimize shopping. FIG. 7 is a flowchart illustrating a method 700 for providing prioritized local shopping services, according to an example embodiment. In an example, the method 700 can include operations such as, receiving a list of items for purchase at 705, receiving "busyness" data at 710, retrieving inventory data at 715, determining hotspots (e.g., busy merchant locations) at 720, determining low inventory conditions at 725, developing a shopping plan at 730, and transmitting the shopping plan to a mobile device at 735. In this example, the busyness data can include check-in data, tweets, status updates, security cameras, cell usage data, traffic cameras, point of sale (POS) data, and sensor grid data, among other things.)
However, Tapley does not disclose determine a first optimized route between each of the three or more objects within the first location ; determine a second optimized route between each of the three or more objects within the second location. 
However, Franco teaches determine a first optimized route between each of the three or more objects within the first location ; determine a second optimized route between each of the three or more objects within the second location (FIG. 4A shows a product location request screen 402. This screen 402 includes product location entry fields 404 and a "Submit Query" button 406.  a dedicated Internet website can be included that would allow the user to locate his items in a particular store in advance of his arrival at the store and could provide the additional benefit of having a shopping list printed out along with the product location data and/or a routing map. The map could show the basic layout of the store, as well as the suggested path for the user to walk though the store that would be automatically routed by the product location service to minimize the user's walking distance while collecting all of his listed items. The database entry for each product in the store could also include generic descriptors and keywords, which could identify the product category, product type, product name, brand name, manufacturer, and other product specific identification terminology that the consumer may use when attempting to locate the product. The generic descriptors and keywords can, for example, be indexed in a hierarchical format for classification purposes so that all keywords are ultimately associated with generic categories relating to departments or product display areas within the store.  A routing application 114 can be included as part of the store/product information system 110 to generate graphical information representations for assisting the user in locating one or more products. For example, using data in the product location database 112 the routing application 114 could be configured to generate a map 105 for the purpose of providing the user with a visual reference of the product location within the store. The product location could be illustrated on the graphical map with respect to the physical layout (e.g. aisles, display fixtures, signage, checkout counters, etc.) and/or physical geometry of the store architectural structure (walls, floors, rooms, ceiling, etc.) of the store.  fig. 4A, fig. 4b, 4c, paragraphs 51, 67, 69, and 91); analyze routes by determining a first time to complete the first optimized route between each category within the first location and determining a second time to complete a second optimized route within the second location (A compelling use of the Web application server 130a would be for the user to input his entire shopping list and use the routing application 114 of the store/product information system 110, which can optionally be provided, to present a shopping route through the store, preferably optimized to let the user collect the listed items with the shortest possible walking distance or with saving the heaviest or largest items for last, as examples. Examiner notes that a shopping route through the store is presented/determining for the user to collect the items within the possible shortest possible walking distance and/or shortest traveling time, which can be considered as “determining a first time to complete the first route within the first location and determining a second time to complete the second route within the second location”. Paragraph 62).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Tapley to include, determine a first optimized route between each of the three or more objects within the first location ; determine a second optimized route between each of the three or more objects within the second location, as taught in Franco, in order to make their shopping trip more efficient by minimizing their physical shopping effort  (Franco, paragraph 46).
With regard to claims 2, 11, and 17, Tapley discloses the three or more selected objects are associated with two or more different locations (paragraphs 30 and 52, The shopping modules 432 may provide real-time prioritized local shopping route updates listing physical retail outlets that have items on a shopping list uploaded by a user of the networked system 402. In the example depicted by FIG. 9, each representation of S (e.g., S1, S2, S3, and S4) can be an order state used to direct users to a list of stores).  
With regard to claim 4, Tapley discloses receiving, by the one or more computing devices, a request to render a listing of item entries on the user interface of the user computing device, the listing of item entries comprising three or more item entries; receiving, by the one or more computing devices, a notification of selection of a user interface element on the user computing device requesting presentation of objects corresponding to each of the three or more item entries; and rendering, by the one or more computing devices, two or more first objects that correspond to a first of the three or more item entries, two or more second objects that correspond to a second of the three or more item entries, and two or more third objects that correspond to a third of the three or more item entries (Fig. 7, paragraphs 43-45, At 735, At 705, the method 700 can begin with the user profile module 510 receiving a list of items for purchase (e.g., a wish list). In an example, the user profile module 510 can access online wish lists maintained by a user within various shopping sites. In some examples, a user can maintain shopping lists within a mobile or desktop application that can be accessed upon request or activation of the prioritized shopping service. the method 700 can conclude with the networked system 402 transmitting the shopping plan to a mobile device.).  
With regard to claim 5, Tapley discloses the three or more selected objects comprise at least one of the two or more first objects, at least one of the two or more second objects, and at least one of the two or more third objects (Fig. 7, paragraphs 43-45).  
With regard to claims 6, 12, and 18, the combination of references discloses and teaches determining the first optimized route comprises determining a layout of the first location based at least in part on orders in which prior objects were selected from lists of prior selected objects within the first location, and determining the first optimized route within the layout of the first location between each of the three or more objects within the first location (Franco, Fig. 4b, fig, 4c, paragraphs 51, 63 and 71,  a dedicated Internet website can be included that would allow the user to locate his items in a particular store in advance of his arrival at the store. The accounts could include user preferences, including stores for which the user would like to have the product location services provided.  The graphical map may include routing through the store for the user to collect the items on his shopping list using the most efficient path through the store possible--based on his preference of ordering the items according to distance, size, or weight.).  
With regard to claims 7, 14, and 19, Tapley discloses determining the optimized route to the first location and the second location further comprises determining, by the one or more computing devices, user preferences (paragraphs 36 and 46-47, The most efficient first view illustrates which stores it would be most time efficient to visit first (e.g., the currently least busy stores). In a best deals first view, the map can display a color-coded map illustrating the stores with the best offers (e.g., discounts) to the stores with the least favorable discounts.  Another aspect of an example mobile application display can include a prioritized shopping plan view. The prioritized shopping plan can also be displayed in a most efficient first versus best deals first view, prioritizing in a manner similar to described above. ).  
With regard to claims 8, 15, and 20, Tapley discloses the optimized display indicates both the first optimized route and the second optimized route (paragraph 48,  Another aspect of an example mobile application display can include a prioritized shopping plan view. The prioritized shopping plan can also be displayed in a most efficient first versus best deals first view, prioritizing in a manner similar to described above. The prioritized shopping plan view can include a list of items and associated merchant locations as well as directions for getting from one merchant location to the next.).  
With regard to claim 9, the combination of references discloses and teaches when the optimized display indicates the first optimized route, the optimized display includes a first vertical listing including each of the three or more objects within the first location in an order according to the first optimized route, and wherein, when the optimized display indicates the second optimized route, the optimized display includes a second vertical listing including each of the three or more objects within the second location in an order according to the second optimized route (Franco, fig, 4c, paragraph 93, FIG. 4C shows the list view 420 that includes information from the map view screen 410 of FIG. 4B, but in a list format. Examiner notes that it’s obvious that any optimized route in different store layout/map can be displayed to the shopper/user).  
With regard to claim 22, Tapley discloses determining the optimized order comprises comparing how busy the first location will be to how busy the second location will be at the first time and the second time (Alternatively, if efficiency is prioritized, then the routing module 505 may attempt to avoid hotspots (paragraphs 18, 42, and 45, e.g., busy merchant locations) to minimize shopping time.).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0282520 to Tapley et al, in view of U.S. Patent Application Publication No. 2009/0012704 to Franco et al., and further in view of U.S. Patent Application Publication No. 2018/0283889 to Koo et al.
With regard to claim 21, the combination of reference substantially discloses the claimed invention, however, the combination of references does not disclose determining the optimized order comprises comparing the first time to hours of operation of the first location and comparing the second time to hours of operation of the second location.  
However, Koo teaches determining the optimized order comprises comparing the first time to hours of operation of the first location and comparing the second time to hours of operation of the second location (Systems and methods described herein implement a navigation application with an improved user experience by taking into consideration the purpose of a user's visit to destinations when planning a route and ordering destinations. For example, a user may input destinations A, B, C in order; however, the navigation application may receive selections from a user to request route planning based on certain location constraints, such as, for example, a location's business hours (some destinations may be stores or shops that are closed in the evening). In some embodiments, systems and methods take multiple destinations as a whole into account and provide a route with an optimized ordering that satisfies the user's needs. For example, a mobile computing device may host a navigation application that takes all of a user's destinations for a trip into account when planning a route to the destinations, and sequence the destinations based on what the user intends to do at each destination (e.g., attending a class, meeting or appointment, shopping, dining, or sightseeing). Embodiments provide a navigation application with user interfaces that allow users to specify intentions, including not only their objectives, such as, for example, points of interest, but also their purpose. Various user constraints (e.g., desired arrival time, desired weather) and location constraints (e.g., dining hours, office hours, and business hours) are compared to ensure that a user's purpose for visiting a destination can be fulfilled.  paragraphs 24 and 30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, determining the optimized order comprises comparing the first time to hours of operation of the first location and comparing the second time to hours of operation of the second location, as taught in Koo, in order to provide an optimized route in a per destination manner by exploring different orderings or sequencing of destinations based on specified constraints in order to optimize the user's needs (Koo, paragraph 22).

Response to Arguments
Applicants' arguments filed on 06/06/2022 have been fully considered but they are not fully persuasive especially in light of the new art used in the rejections. 
Applicants remark that “the combination of references does not disclose determine a first time to travel to the first location and complete the first optimized route within the first location; determine a second time to travel to the second location and complete the second optimized route within the second location;determine an optimized order to the first location and the second location to optimize arrival based at least in part on the first time and the second time”.
Examiner directs Applicants' attention to the office action above.
Conclusion
Please refer to form 892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication from the examiner should be directed to Ariel Yu whose telephone number is 571-270-3312. The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687